Citation Nr: 1520747	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link the Veteran's current bilateral sensorineural hearing loss to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in September 2011 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and all identified medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159. The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided a VA audiological examination in connection with his hearing loss claim in December 2011.  The Board finds the examination and opinion rendered is adequate for deciding the hearing loss claim herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed current hearing loss, evaluated the likely etiology of the diagnosis rendered, and provided supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).


Service Connection (Hearing Loss)

The Veteran contends his current hearing loss is due to his active duty service, which included service in Vietnam amongst heavy artillery and mortar fire on a daily basis.  He indicates that other than the significant acoustic trauma he suffered in Vietnam, which was incurred without hearing protection, he had absolutely no other exposure to loud noises in his lifetime.  His post-service occupation was noise-free and he had no ongoing recreational hobbies exposing him to acoustic trauma.  For these reasons, he believes his military service must be responsible for his current hearing loss.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is years after service.

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran's DD-214 indicates his MOS as an infantry fire crewman and service in Vietnam during the Vietnam War Era.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The records include three audiological examinations.  His April 1968 pre-induction examination shows audiological results well within normal limits with hearing threshold no higher than 15 decibels at any frequency level from 500 to 4000 Hertz.  

Curiously, his September 1970 induction examination indicates right ear hearing loss within the 38 C.F.R. § 3.385 definition.  Specifically, at that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
\
40
LEFT
25
20
25
\
25

The Veteran's March 1972 separation examination, in contrast, indicates hearing within normal limits as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
\
0
LEFT
0
0
0
\
0

Thus, while the right ear showed hearing loss at 4000 Hertz at the time of the September 1970 entrance examination, the Veteran's hearing was "normal" at both the April 1968 pre-induction examination and, more importantly, the March 1972 separation examination.  The Board finds the service treatment records do not support a finding of in-service incurrence of hearing loss.
Generally, even if hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  If competent medical evidence of record demonstrates (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service though still not meeting the requirements for "disability' under 38 C F R § 3 385, and (b) post service audiometric testing that produced findings meeting the requirements of 38 C F R § 3 385, VA must then determine, if possible, whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159.

It is noteworthy, that the Court in Hensley found the fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim.  Cf. Hensley, 5 Vet. App. at 159-60.  The fact pattern here, however, can be distinguished.  Unlike in Hensley, the Veteran's service treatment records do not confirm an upward shift in tested thresholds in service.  Indeed, the exact opposite is true.  The Veteran's hearing appears to have improved by the time he separated from active duty.

It is also noteworthy that the Veteran has never claimed he had hearing loss ever since his military service.  Rather, he was first made aware of hearing loss in 2011 during visits to the VA outpatient clinic.  Indeed, the Veteran indicates he did not notice ringing in his ears until 2008, decades after service.  The Veteran also does not indicate he ever sought out treatment for hearing loss prior to 2011.

The Veteran was afforded a VA examination in December 2011 where the examiner noted the Veteran's military occupation and service in Vietnam as the only significant noise exposure of his lifetime.  The examiner specifically noted the Veteran denied any occupational noise exposure or recreational noise exposure.  The examiner also noted that the Veteran indicated at that time he first noticed symptoms, such as ringing in his ears, 8-10 years ago.  Audiometric testing at that time did confirm a bilateral sensorineural hearing loss disability for VA purposes.  The examiner opined, however, that the Veteran's hearing loss was "less likely than not" related to his military service.  The examiner explained that the Veteran's service records indicate hearing within normal limits for VA purposes on separation.  

As noted above, the Court has held that merely concluding that a veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient in and of itself to deny the claim.  Cf. Hensley, 5 Vet. App. at 159-60.  In Hensley, however, the service treatment records showed an upward shift in tested thresholds in service.  That is, although the claimant in Hensley did not have hearing loss within the regulatory definition at separation, service treatment records did show some, albeit minimal, worsening of hearing at separation from service.  

In this case, however, as explained above, the Veteran's service treatment records do not confirm an upward shift in tested thresholds in service.  Indeed, the exact opposite is true.  The Veteran's hearing appears to have improved by the time he separated from active duty.  

Thus, although the examiner did not proffer an extensively detailed rationale to the opinion, the Board finds the opinion persuasive in the context of the entire claims folder.  

The examiner considered the Veteran's reported history of acoustic trauma as well as service treatment records and post-service treatment records in rendering the opinion.  Audiometric testing during his military service, moreover, does not reveal any upward threshold shifts in hearing acuity.  Rather, as explained above, the Veteran's hearing appeared to have improved by the time he separated from the military service.  The Veteran himself has never claimed to notice hearing loss since service.  Rather, he first noticed symptoms in 2008, decades after service. Also compelling, no medical professional has ever linked the Veteran's hearing loss to his military service or otherwise disagreed with the 2011 VA examiner's findings.

The Board finds the Veteran competent to describe his hearing loss symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service acoustic trauma or symptoms after service.  The Veteran has never contended, however, that he noticed hearing loss immediately after service or until decades later.  

Rather, the Veteran believes his hearing loss must be attributed to his military service because his active duty is the only timeframe in his life where he was exposed to significant acoustic trauma without hearing protection. The Board does not find the Veteran competent to associate his current hearing loss to military acoustic trauma because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Additionally, the Board does not find the Veteran's lay opinion as persuasive as the VA audiologist's December 2011 opinion, which is based on medical knowledge and training.

In short, the medical evidence does not show a diagnosis of hearing loss in service or for decades thereafter.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current hearing loss with his military service.  Indeed there is a medical opinion to the contrary.  The Veteran reported symptoms of hearing loss decades after service.  

Thus, even fully considering the Veteran's lay description of military noise exposure and symptoms thereafter, the evidence does not support his claim.  The Board acknowledges the Veteran believes his current hearing loss is related to his military acoustic trauma, but he is not competent to relate the etiology of his current hearing loss disability to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.
The Board finds the preponderance of the evidence is against the Veteran's hearing loss claim.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


REMAND

A February 2012 rating decision, in pertinent part, denied claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus. The Veteran submitted a March 2012 statement specifically noting disagreement with the denial of hearing loss.  In the narrative of the statement, however, the Veteran also disagrees with the denial of tinnitus.  Only the hearing loss appeal was further developed and certified to the Board.

Accordingly, the tinnitus claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the claim is remanded for the following:

Provide the Veteran and his representative a statement of the case as to the issue of entitlement to service connection for tinnitus. The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claim should not be certified to the Board. If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


